 

Fll..ED

MAR 04 2019

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

rv

 

UNITED STATES DlSTRICr COUr T
D\$TE§|CT COURT

sOUTHERN DISTRICT OF CALIFORNIA SO§*;§§§¥;¢%§'TR,C»,- ar magma
5

nFi°UTY
UNITED STATES OF AMERICA .IUDGMENT IN A C
V_ (For Offenses Cornmitted 011 or Ai"ter November l, 1987)

 

MARCELLA RENEE TOY (1) CHS€ Numb€I'Z 1 SCR47 l 6~CAB
MARCUS BOURASSA, FEDERAL DEFENDERS, INC.

Defendant’s Attorney
REGISTRATION No. 72515298

|:] _
THE DEFENDANT:
pleaded guiltym counr(s) ONE (1) OF THE ONE-COUNT SUPERSEDING INPORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
Title & Section Nature of Offense Number§s[
l3 USC 371 CONSP[RACY TO COMMIT OFFENSES AGAINST THE l
UNITED STATES
The defendant is sentenced as provided in pages 2 through 4 of this judgmentl

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L__l The defendant has been found not guilty on count(s)

 

Count(s) REMAlNlNG AGAINST DEFENDANT are dismissed on the motion of the United States.

 

Assessment : $100.00

JVTA Assessment*: $
E _

*Justice for Victirns of Trat`t`lcking Act of 201 5, Pub. L. No. 114-22.
No fine l:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

March l. 291/9/)

Date of I ositiqi{ of Sentence

/ §§ , _

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

lSCR47 l 6-CAB

 

 

_AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT; MARCELLA RENEE 'roY (1) Judgment - Page 2 0f4
CASE NUMBER: 180R47'16-CAB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED (S-DAYS).

i:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
ij The court makes the following recommendations to the Bureau of Prisons:

l:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
!:| at A.M. on

 

E as notified by the United States l\/larshal.

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:l as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , With a certified copy of this judgment

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSI-IAL

lSCR47l6-CAB

’_AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARCELLA RENEE TOY (l) Judgment - Page 3 of 4
CASE NUMBER: 18CR4716-CAB

SUPERVISED RELEASE

Upon release from imprisonment the defendant shall be on supervised release for a term of:
THREE (3) YEARS.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, r'fapplicable.)

|§§ The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon
The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
' Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583 (d).
The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
l:| seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student or was convicted of a qualifying offense. (Check ifapplfcable.)
l:l The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed

l)
2)
3)
4)
5)

6)
7)

3)
9)

10)

11)
12)

13)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training or other acceptable
reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled Substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency Without the permission of
the court; and

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or

personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR47l6-CAB

zaO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: MARCELLA RENEE TOY (l) Judgment _ Page 4 of 4
CASE NUMBER: lSCR4716-CAB

//

SPECIAL CONDITIONS OF SUPERVISI()N

Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for

revocation; the defendant shall warn any other residents that the premises may be subject to searches '

pursuant to this condition.

. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of 180 days

(punitive).

. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and

comply with both United States and Mexican immigration law requirements, BUT if compliant, Court
does approve residence in MeXico pending placement in RRC.

. Report vehicles owned or operated, or in which you have an interest, to the probation officer.

. Participate in a program of drug or alcohol abuse treatment including urinalysis or sweat patch testing

and counseling, as directed by the probation officer. Allow for reciprocal release of information between
the probation officer and the treatment provider. May be required to contribute to the costs of services
rendered in an amount to be determined by the probation officer, based on ability to pay.

. Do not frequent gaming/ gambling establishments

lSCR47 l 6-CAB

